Citation Nr: 0925194	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, as secondary to service-connected interdigital 
neuroma of the right and left foot.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from August 1983 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  This claim was previously remanded by 
the Board in March 2007 and June 2008 for additional 
development.  Such development has now taken place and 
appellate review may proceed.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Seattle, 
Washington, in March 2006.  A written transcript of this 
hearing was prepared and incorporated into the record.  


FINDING OF FACT

The Veteran's bilateral ankle disorder was not caused or 
aggravated by her service-connected interdigital neuroma of 
the right and left foot and it did not manifest during, or as 
a result of, military service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle 
disorder, to include as secondary to service-connected foot 
disability, have not been met.  38 U.S.C.A §§ 1101, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2002, April 2005, April 2006, April 
2007, and June 2008 that fully addressed all notice elements.  
The March 2002 letter was also sent prior to the initial RO 
decision in this matter.  The letters informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claim in the April 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in April 2002, May 2005, and May 2007, and VA 
has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also 
incorporated copies of the Veteran's private medical records 
into the claims file.  Significantly, neither the Veteran nor 
her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
her claim, that her present disability is secondary to her 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that she is entitled to service 
connection for a bilateral ankle disorder as secondary to her 
service-connected interdigital neuroma of the right and left 
feet.  However, upon review of the evidence of record, the 
Board concludes that the Veteran's bilateral ankle disability 
is not related to her service-connected foot disability, nor 
is it related to her military service.  As such, service 
connection is not warranted.  

The Veteran was afforded VA examination of the feet in April 
2002.  She reported having chronic swelling of the ankles 
with morning stiffness.  The examiner noted that range of 
motion of the ankles had not been encumbered.  The examiner 
diagnosed the Veteran with interdigital neuromas of the feet 
bilaterally with a sprain of the right ankle with synovitis.  
The examiner stated that he could not definitely link the 
Veteran's ankle sprain to her interdigital neuromas at this 
time.  The examiner filed an addendum to this examination in 
May 2002.  He stated that in his previous report he had 
indicated that he could not link the Veteran's ankle 
condition to her interdigital neuromas.  The examiner then 
stated that: "Therefore, this is likely as not that the 
patient's interdigital neuromas have resulted in her ankle 
condition."  It is not entirely clear what the examiner 
meant by this statement, and as such, this opinion is of 
little probative value.  

The Veteran was afforded an additional VA examination of the 
feet in May 2005.  The examiner noted that the Veteran was 
treated for a stress fracture of the right foot while in 
service diagnosed as an interdigital neuroma, or a Morton's 
neuroma.  The examiner noted that the Veteran reported a 
history of ankle sprains since approximately the age of 10.  
It was also noted that the effect on walking, working and 
daily activities was minimal.  X-rays were taken as part of 
this examination and the examiner interpreted them to reveal 
normal ankles bilaterally.  The examiner concluded that it 
was less likely than not that the Veteran's ankle symptoms 
were related to her forefoot condition of the metatarsalgia 
and possible Morton's neuroma.  The examiner based this 
opinion on the fact that the Veteran did not complain of her 
ankles while in service, and, that most of her complaints 
were related to spraining of her ankles rather than her 
forefoot condition.  

The Veteran was afforded another VA examination of the ankles 
in May 2007.  She reported having increased pain in her feet 
and ankles bilaterally over the past 10 years.  The examiner 
noted that the Veteran reported having no time loss, 
restrictions or accommodations occupationally.  According to 
the VA examiner, it was less likely than not that the 
Veteran's bilateral ankle condition was caused by her 
service-connected foot conditions.  The examiner also 
concluded that it was less likely than not that the Veteran's 
ankle disorder was aggravated by her service-connected foot 
condition.  The examiner based these conclusions on the fact 
that the Veteran had a fairly normal gait with normal shoe 
wear and no callosities or breakdown to suggest abnormal 
weight bearing.  

The record also contains a number of VA outpatient treatment 
records regarding the Veteran's ankle condition.  According 
to an October 2002 VA podiatry note, the Veteran sought 
treatment for some lateral ankle pain over the prior year.  
The Veteran reported that she walked on the lateral side of 
her foot due to pain.  The ankle examination revealed 
adequate range of motion of the ankles with no pain, 
crepitus, locking, or popping.  The podiatrist noted that he 
suspected that the Veteran's ankle discomfort was secondary 
to her overcompensation.  

The Veteran had X-rays taken of the ankles in July 2006 that 
revealed mild bilateral anterior tibiotalar degenerative 
joint disease with increased bilateral subcutaneous edema.  A 
VA physical therapy note from October 2006 diagnosed the 
Veteran with right ankle instability with pain that was most 
likely caused by the Veteran's poor gait pattern.  During 
this therapy, the Veteran reported that she walked on the 
lateral border of her feet.  However, the record also 
contains a VA orthopedic note dated October 2006 that 
suggests that the Veteran had a normal gait at this time.  
According to the orthopedist, the Veteran had right lateral 
ankle instability that was secondary to weakness of her 
calcaneofibular ligament and soft tissue soreness of the 
dorsum of her foot.  

An MRI was taken of the right ankle in December 2006.  The 
Veteran reported a history of ankle instability.  The 
radiologist found that the main tendons and ligaments of the 
right ankle were unremarkable and no Morton's neuroma was 
identified.  X-rays were taken of the ankles in January 2009, 
which revealed no fractures or significant degenerative 
changes.  There was evidence of a tiny left Achilles 
calcaneal spur.  

The record also contains a number of private treatment 
records from Kaiser.  An August 2000 treatment note indicates 
that the Veteran injured her left ankle while stepping down 
some stairs.  The private physician did not suggest that this 
sprain was related to the Veteran's preexisting foot 
condition.  Subsequently, a February 2003 treatment note 
indicated that the Veteran had continuing ankle problems, 
especially on the right side.  X-rays were taken at this time 
and interpreted to be normal.  The private physician 
concluded that the Veteran had ankle pain secondary to a 
previous sprain.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
ankle disorder as secondary to her service-connected foot 
disability.  While the evidence demonstrates that the Veteran 
does suffer from bilateral ankle pain, the May 2005 VA 
examiner concluded that it was less likely than not that the 
Veteran's ankle disorder was due to her foot disability.  
Rather, the examiner linked the Veteran's ankle pain to her 
history of ankle sprains.  This was also the opinion of the 
private physician from Kaiser in February 2003.  The May 2007 
VA examiner also concluded that it was less likely than not 
that the Veteran's ankle disorder was caused or aggravated by 
her foot condition, since there was no objective evidence of 
abnormal gait or weight bearing upon examination.  

The Board recognizes that the record contains outpatient 
treatment records suggesting a relationship between the 
Veteran's complaints of ankle pain and the Veteran's reports 
of overcompensation and abnormal gait.  However, the May 2007 
VA examiner was unable to find any objective evidence of 
abnormal gait or weight bearing.  Medical opinions premised 
upon an unsubstantiated account of a Veteran are of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  The outpatient treatment records linking 
the Veteran's ankle condition to her abnormal weight bearing 
make no mention of objective evidence of abnormal weight 
bearing or overcompensation, instead only referencing the 
Veteran's self-reported claims of overcompensation.  
Therefore, these opinions appear to be based on subjective, 
rather than objective evidence, and are not of sufficient 
probative value to outweigh the May 2007 VA examination that 
cited objective evidence in support of its opinion.  

The Board recognizes that the Veteran believes her bilateral 
ankle pain is related to her service-connected foot 
disability.  However, while the Veteran is competent to 
testify to symptoms such as pain, she is not competent to 
link this pain to another physical disability.  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran is not competent to 
provide an etiological opinion linking her ankle pain to her 
service-connected foot disability.  

While the Veteran has asserted that her ankle condition is 
secondary to her service-connected bilateral foot disability, 
the Board has also considered whether the Veteran's ankle 
condition is directly related to her military service to 
afford her all possible avenues of recovery.  However, as 
discussed below, the preponderance of the evidence 
demonstrates that the Veteran's bilateral ankle pain did not 
manifest during, or as a result of, her military service.  

The Veteran's service treatment records do not suggest that 
the Veteran had a chronic ankle condition during her military 
service.  There is extensive evidence relating to a stress 
fracture of the right foot.  However, the only evidence 
regarding the Veteran's ankles is a treatment note dated 
September 1983 in which the Veteran sought treatment for 
right ankle pain for the past week.  The Veteran was 
diagnosed with mild stress syndrome of the right ankle.  
There is no additional in-service treatment regarding the 
Veteran's ankles.  According to her August 1984 separation 
examination, the Veteran's lower extremities were normal, and 
there was no mention of a chronic ankle disorder.  As such, 
the record does not demonstrate that the Veteran had a 
chronic ankle disorder upon separation from active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service medical records do not suggest 
that the Veteran has had a continuity of symptomatology of an 
ankle condition since separation from service, however.  
According to a June 1990 VA examination, the Veteran had 
bilateral foot pain that was consistent with a bilateral 
interdigital neuroma.  There was no reference to ankle pain 
during this examination and the examiner noted that the 
Veteran had full range of motion in her ankles bilaterally.  

The first evidence of treatment for ankle pain of record 
after service is an August 2000 private treatment note.  
According to this note, the Veteran sought treatment for 
complaints of a twisted left ankle after stepping down 
stairs.  An X-ray of the ankle was taken at this time which 
revealed a normal left ankle with no fracture.  This evidence 
is not favorable to the Veteran's claim, as it suggests a 
possible intervening cause of the Veteran's ankle pain.  
Furthermore, the lack of medical evidence regarding the 
Veteran's ankle until August 2000, or approximately 16 years 
after separation from service, tends to establish that the 
Veteran has not had a continuity of symptomatology regarding 
her complaints of ankle pain.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  

The above evidence demonstrates that the Veteran's complaints 
of bilateral ankle pain are not directly related to her 
military service.  The evidence suggests that the Veteran did 
not have continuous symptoms of ankle pain after her 
separation from service.  Furthermore, the evidence suggests 
that the Veteran has sprained her ankles since separation 
from service, and as opined by the private physician of 
February 2003, it is likely that these post-service sprains 
are the cause of the Veteran's bilateral ankle pain.  As 
such, the preponderance of the evidence demonstrates that a 
chronic ankle disorder did not manifest during, or as a 
result of, the Veteran's military service.  

Based on the above evidence, the Board concludes that the 
Veteran's bilateral ankle disorder is not secondary to the 
Veteran's service-connected foot condition.  Likewise, it is 
not directly related to the Veteran's military service.  As 
such, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral ankle disorder must be 
denied.


ORDER

Entitlement to service connection for a bilateral ankle 
disability, including as secondary to service-connected 
interdigital neuroma of the right and left foot, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


